DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12-29 are objected to because of the following informalities:  
Claim 12 Ln.5-6: the clause “a pressure release duct” must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification. The clause should be amended to explicitly recite one or more of the pressure release ducts in the specification.
Claim 12 Ln.11: the clause “a connection portion” should be amended to “the connection portion” because the antecedent basis for the connection portion was previously established in claim 12.
Claims 15-23: the clause “two or more pairs of fastening members” should be amended to recite “another two or more pairs of fastening members” since an additional two or more pairs of fastening members are being claimed in relation to the two or more pairs of fastening members of claim 12.
Claims 13-14 and 24-29 are objected to for being dependent upon an objected claim.
Appropriate correction is required
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-25 are rejected under 35 U.S.C. 103 as being unpatentable over Milovac et al. (US 2011/0299226) in view of Fryer et al. (GB 2526149).
Regarding Claim 121, Milovac discloses (Figs.1A-14) a switchgear (100) including switchgears (101a and 101b) which are arranged in an arrangement direction (direction from left to right relative to the front of 100) inside an electrical room (Par.0005 and 0136, room in the facility where 100 is stored) and each of which has a plurality of compartments (102) therein, comprising: a first duct (first portion of 112, see Fig.13A below) which penetrates through the switchgears in the arrangement direction and communicates with each of the plurality of compartments (Par.0060 and 0062) via a pressure release duct (second portion of 112, see Fig.13A below); and a second duct (105) via which the first duct and outside (outside of the room in the facility where 100 is stored) of the electrical room communicate with each other (Par.0060, 105 connects 112 to the venting duct system of a building to allow gases to escape to the outside), and a connection portion (portion where the first duct and 105 connect) between the first duct and the second duct.

See next page→

    PNG
    media_image1.png
    456
    372
    media_image1.png
    Greyscale

Milovac fails to explicitly teach wherein at a connection portion between the first duct and the second duct, an end of the first duct is bent inward to form a first joining portion, at a connection portion between the first duct and the second duct, an end of the second duct is bent outward to form a second joining portion, and in a state in which an outer surface of the first joining portion and an inner surface of the second joining portion are in contact with each other, the first joining portion and the second joining portion are fastened and fixed by two or more pairs of fastening members.
However, Fryer discloses (Figs.2-7) wherein at a connection portion (portion where the first duct and the second duct connect) between the first duct (see Fig.5 below) and the second duct (see Fig.5 below), an end (210) of the first duct is bent inward to form a first joining portion (see Fig.5 below), at a connection portion between the first duct and the second duct, an end (211) of the second duct is bent 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Fryer to modify Milovac such that there is a connection portion with overlapping bent ends between the first duct and the second duct fastened and fixed by fastening members in order to allow the first duct and the second duct to be self-sealing with a more secure connection which allows for reduced temperature loss and much lower risk of gas leakage or build-up of condensation (Pg.3 Lns.17-18 and Pg.6 Lns.1-20).

See next page→

    PNG
    media_image2.png
    439
    673
    media_image2.png
    Greyscale

Regarding claim 13, Milovac fails to explicitly teach the first joining portion and the second joining portion are fastened and fixed in two fastening directions crossing each other.
	However, Fryer teaches the first joining portion and the second joining portion are fastened and fixed in two fastening directions (fastening direction of the toothed metal plate/the collar board and fastening direction of the reinforced member) crossing each other (Pg.6 Lns.6-15, the toothed metal plate/the collar board extends in a direction circumferentially around the connecting portion and the reinforced member extends in a direction axially over and along the first duct and the second duct perpendicular to the direction of the toothed metal plate/the collar board).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Fryer to further modify Milovac such that the first joining portion and the second joining portion are fastened and fixed in two fastening directions crossing each other in order to provide a more secure connection while adding protection from external impact that could damage the connecting portion (Pg.6 Lns.6-15).
Regarding claim 14, Milovac fails to explicitly teach the first joining portion is bent toward a second duct side to form a third joining portion that comes into contact with an inner surface of the second duct, the second joining portion is bent toward a first duct side to form a fourth joining portion that comes into contact with an outer surface of the first duct, and the third joining portion and the second duct are fastened and fixed to each other, and the fourth joining portion and the first duct are fastened and fixed to each other.
However, Fryer teaches the first joining portion is bent toward a second duct side (side of the second duct) to form a third joining portion (see Fig.5 above) that comes into contact with an inner surface (506 of the second duct) of the second duct, the second joining portion is bent toward a first duct side (side of the first duct) to form a fourth joining portion (see Fig.5 above) that comes into contact with an outer surface (503 of the first duct) of the first duct, and the third joining portion and the second duct are fastened and fixed to each other (Pg.6 Lns.1-20, the third joining portion and the second duct are fastened and fixed to each other with a first pair including a sealant and a toothed metal plate/a collar board and a second pair including at least one reinforced member and a weatherproof coating), and the fourth joining portion and the first duct are fastened and fixed to each other (Pg.6 Lns.1-20, the fourth joining portion and the first duct are fastened and fixed to each other with a sealant, a toothed metal plate/a collar board, at least one reinforced member, and a weatherproof coating).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Fryer to further modify Milovac such that there is a third joining portion and a fourth joining portion fastened to the second duct and the first duct respectively in order to allow the first duct and the second duct to be self-sealing with a more secure connection which allows for reduced temperature loss and much lower risk of gas leakage or build-up of condensation (Pg.3 Lns.17-18 and Pg.6 Lns.1-20).
Regarding claims 15-17, Milovac teaches plates (see Fig.4 below) forming respective surfaces (surfaces of the first duct) of the first duct are fastened and fixed to each other by two or more pairs (there are at least four fastening members making two or more pairs) of fastening members (see Fig.4 below, the separate plates have flanges where the fasteners are represented as shown below to fasten and fix the plates together).

    PNG
    media_image3.png
    514
    547
    media_image3.png
    Greyscale

	Regarding claims 18-23, Milovac teaches plates (sides of 105) forming respective surfaces (surfaces of 105) of the second duct are fastened and fixed to each other by two or more pairs (there are at least four fastening members, at least one for each common edge, making two or more pairs) of 
	Regarding claim 24, Milovac teaches the plates forming the respective surfaces of the first duct are fastened and fixed in two fastening directions (length and height directions) crossing each other (length and height directions cross each other perpendicularly).
Regarding claim 25, Milovac teaches the plates forming the respective surfaces of the second duct are fastened and fixed in two fastening directions (length and height directions of fastening members on 105a) crossing each other (length and height directions cross each other perpendicularly).
Claim 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Milovac and Fryer as applied to claim 12 above, and further in view of Jordan et al. (WO 2014/137336).
Regarding claim 26, Milovac in view of Fryer fails to explicitly teach the second duct is formed such that plates forming respective surfaces thereof are each divided into a plurality of divided plates which are joined to each other via divided plate joining portions formed by raising ends of the plurality of divided plates.
However, Jordan discloses (Figs.1-2) the second duct (100a and 100b) is formed such that plates (102a with 102b, 106a with 106b, and 108a with 108b) forming respective surfaces (plates for the surfaces of 100a and 100b) thereof are each divided into a plurality of divided plates (102a with 102b and 108a with 108b are divided into 102a and 102b and 108a and 108b respectively to form divided plates) which are joined to each other via divided plate joining portions (104a, 104b, 110a, and 110b) formed by raising ends (the divided plate joining portions are raised ends of the divided plates) of the plurality of divided plates. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Jordan to modify Milovac in view of Fryer such that the plates for the second duct are divided into a plurality of divided plates in order to allow for easier replacement of 
	Regarding claim 27, Milovac in view of Fryer fails to explicitly teach the plurality of divided plates are fastened and fixed to each other in two or more pairs of fastening directions crossing each other.
However, Jordan teaches the plurality of divided plates are fastened and fixed to each other in two or more pairs of fastening directions (height directions with fasteners from 102a to 112a and 102b to 112b and length directions with fasteners from 104a to 104b) crossing each other (height and length are perpendicular thus they cross each other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Jordan to further modify Milovac in view of Fryer such that divided plates are fastened and fixed to each other in two or more pairs of fastening directions crossing each other in order to provide a secure connection between the divided plates.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Milovac in view of Fryer and Jordan as applied to claim 26 above, and further in view of Hunter et al. (US Patent 4,461,499).
Regarding claim 28, Milovac in view of Fryer and Jordan fail to explicitly teach the plurality of divided plates are fastened and fixed such that the divided plate joining portions are grasped by a grasping member and a fastening member penetrates through the grasping member and the divided plate joining portions.
However, Hunter discloses (Figs.1-8) the plurality of plates (sides of 10a and 10b) are fastened and fixed such that the divided plate joining portions (12a, 12b, 16a, and 16b) are grasped by a grasping member (30) and a fastening member (26) penetrates through the grasping member and the divided plate joining portions (26 penetrates through the grasping member and the divide plate joining portions).
.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Milovac in view of Fryer as applied to claim 12 above, and further in view of Manning (US Patent US 4,976,114).
Regarding claim 29, Milovac in view of Fryer fails to explicitly teach the fastening members are composed of welding nuts welded on inner surfaces of the first duct and the second duct, and bolts screwed to the welding nuts.
However, Manning discloses (Fig.6) the fastening members (198 and 212) are composed of a welding nut (212) welded on an inner surface (inner surface of plate 210), and a bolt (198) screwed to the welding nut (Col.5 Lns.47-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Manning to modify Milovac in view of Fryer such that the fastening members are composed of a welding nut secured on an inner surface of the first duct and a bolt screwed to the welding nut in order to provide a secure connection that can be tightened and loosed from the outside of the duct without needing to access the inside of the duct because the inside of the duct is usually inaccessible thus allowing for easier assembly and disassembly.
However the above combination would still fail to teach a plurality of welding nuts and bolts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the number of connection joints by duplicating the welding nut and bolt to provide a plurality of welding nuts and bolts on the inner surfaces of the first and second duct, as claimed, in order to further improve the mechanical hold St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Examiner’s Note: Although the Manning reference is not within the same field of endeavor as the Milovac reference, the Manning reference still qualifies as analogous art because the reference is drawn to using fasteners on a plate in a ventilation system which is reasonably pertinent to the problem as Applicants’ invention.  In other words, because the Manning reference is reasonably pertinent to problem and solution of Applicants’ invention, the Manning reference still qualifies as prior art and can be combined with the Milovac reference. See MPEP 2141.01(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gingrich (US 2014/0133071) discloses an arc-resistant switchgear enclosure with vent prop and latch;
Rajauria et al. (US 2017/0256922) a switchgear enclosure with interconnected exhaust system;
Boily (US 2018/0352667) discloses a switchgear exhaust assembly; and
Deb et al. (US 2014/0118887) discloses a plenum assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./               Examiner, Art Unit 2835  

/STEPHEN S SUL/               Primary Examiner, Art Unit 2835                                                                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: Regarding the limitation “duct”, the limitation is considered to encompass a channel (https://www.merriam-webster.com/dictionary/duct).  Therefore, any channel that can be defined is interpreted to be a “duct” (i.e., a pipe that has a vertical channel and a horizontal channel will be described as a pipe that has two ducts: a vertical duct and a horizontal duct).